          Case 2:20-cv-01139-RJC Document 25 Filed 10/23/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PENNSYLVANIA COACH LINES, INC.                      )
                                                    )
               Plaintiff,                           )
                                                    )
       vs.                                          )                2:20-CV-01139-RJC
                                                    )
STUDENT TRANSPORTATION OF                           )
AMERICA, LLC                                        )
                                                    )
               Defendant.                           )



                                   MEMORANDUM ORDER

       Presently before the court is a motion to abstain filed on behalf of Defendant Student

Transportation of America, LLC (“STA”) (ECF No. 21) pursuant to the Colorado River abstention

doctrine. Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 813 (1976).

Because we write solely for the benefit of the parties, and the facts and circumstances particular to

this case clearly weigh against abstention, our decision will be succinct.

       “[F]ederal courts have a strict duty to exercise the jurisdiction that is conferred upon them by

Congress.” Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716 (1996). Colorado River provides:

       Abstention from the exercise of federal jurisdiction is the exception, not the rule. The
       doctrine of abstention, under which a District Court may decline to exercise or
       postpone the exercise of its jurisdiction, is an extraordinary and narrow exception to
       the duty of a District Court to adjudicate a controversy properly before it.

424 U.S. at 813 (internal citations and quotations omitted).

        “The general rule regarding simultaneous litigation of similar issues in both state and federal

courts is that both actions may proceed until one has come to judgment, at which point that judgment

may create a res judicata or collateral estoppel effect on the other action.’” CSX Transp. Inc. v. Apex

Directional Drilling, LLC, No. CV 14-290E, 2015 WL 8784148, at *2 (W.D. Pa. Dec. 15, 2015)

(quoting Ryan v. Johnson, 115 F.3d 193, 195 (3d Cir. 1997)).
            Case 2:20-cv-01139-RJC Document 25 Filed 10/23/20 Page 2 of 3




         In considering Colorado River abstention, the Court first determines whether the movant has

demonstrated “that the federal and state proceedings are ‘parallel.’” CSX Transp. Inc., 2015 WL

8784148, at *2 (citing Golden Gate Nat. Sr. Care, LLC v. Minich ex rel. Estate of Shaffer, 629 Fed.

Appx. 348 (3d Cir. 2015)). “If they are not, then the district court lacks the power to abstain.” Ryan,

115 F.3d at 196. Parallel cases are ones that “involve the same parties and substantially identical

claims, raising nearly identical allegations and issues.” Yang v. Tsui, 416 F.3d 199, 204 n.5 (3d Cir.

2005) (internal quotation and citation omitted). A court, however, should not engage in speculation

when determining whether the actions are parallel. Where the court determines that the proceedings

are parallel, it then applies the six factor test1 in determining whether abstention is warranted. Spring

City Corp. v. American Bldgs. Co., 193 F.3d 165, 171 (3d Cir. 1999).

         Here, the federal and state proceedings are not parallel, as they do not involve the same

parties and substantially identical claims. Plaintiff Pennsylvania Coach Lines, Inc. has simply filed

Praecipes for Writ of Summons, i.e., no Complaints have been filed in six actions against certain bus

drivers. The allegations in those nascent proceedings involve breach of non-compete agreements,

rather than the issue before this Court: the tortious interference and unfair competition claims

against Plaintiff’s competitor, STA. As to the former state court litigation against Elizabeth Forward

School District, that matter involved different parties and a different cause of action, i.e. an alleged

breach of an “implied in fact” transportation agreement between those parties. No decision was

rendered by Judge Ward as to whether the non-compete agreements were enforceable, and the case

is now closed.


1
  The relevant factors include: (1) (in an in rem case,) which court first assumed jurisdiction over (the) property; (2)
the inconvenience of the federal forum; (3) the desirability of avoiding piecemeal litigation; (4) the order in which
jurisdiction was obtained; (5) whether federal or state law controls; and (6) whether the state court will adequately
protect the interests of the parties. In reviewing these factors, the Court must bear[ ] in mind that it should place a
thumb on the scales in favor of granting jurisdiction. CSX Transp. Inc., 2015 WL 8784148, at *2 (internal
quotations and citations omitted); Moses H. Cone Memorial Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 16 (1983)
(The balancing is “heavily weighted in favor of the exercise of jurisdiction.”). “No one factor is determinative; a
carefully considered judgment taking into account both the obligation to exercise jurisdiction and the combination of
factors counseling against that exercise is required.” Colorado River, 424 U.S. at 818–19. While this Court does not
           Case 2:20-cv-01139-RJC Document 25 Filed 10/23/20 Page 3 of 3




         Defendant has not demonstrated any “exceptional circumstances” necessary to justify

abstention, and therefore, we decline to abstain.2

         AND NOW, this 23rd day of October, 2020, the Motion to Abstain (ECF No. 21) be and the

same is hereby DENIED.



                                                                         s/ Robert J. Colville
                                                                         Robert J. Colville
                                                                         United States District Judge


cc/ecf: All counsel of record




reach these factors, as there is no “parallel” state proceeding, they weigh against abstention.
2
  To the extent STA argues Plaintiff’s claims of the tortious interference and unfair competition lack merit, we leave
a decision for a future date after the parties have been given further opportunity to brief the issue.
